303 S.W.3d 215 (2010)
James A. MUSTION, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70694.
Missouri Court of Appeals, Western District.
February 23, 2010.
Nancy A. McKerrow, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Appellant James A. Mustion appeals the circuit court's denial of his motion for post-conviction relief. Mustion argues that the circuit court lacked jurisdiction when it rescinded a portion of its previous order, which was made pursuant to section 559.115, RSMo 2000, and which provided that Mustion was to attend a 120-day treatment program. Because the circuit court expressly made its order subject to certain conditions, and because Mustion violated those conditions, the court had the authority to enforce its order by rescinding that portion of it that provided that Mustion was to attend the 120-day treatment program. Accordingly, the motion court's denial of Mustion's motion for post-conviction relief was not clearly erroneous, and we affirm. Rule 84.16(b).